Petition for Writ of Mandamus Denied and Opinion filed November 1, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00833-CV



                      IN RE ALICE PEACOCK, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-04688

                         MEMORANDUM OPINION

      On October 20, 2016, relator Alice Peacock filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
John Schmude, presiding judge of the 247th District Court of Harris County, to (1)
vacate his “Clarified Order Granting Motion to Compel Arbitration” (the
Arbitration Order) signed on September 16, 2016, and (2) conduct a trial of
whether the contract containing the agreement to arbitrate is valid and enforceable.

      Relator also filed a motion for temporary relief asking our court to stay the
Arbitration Order pending a decision on relator’s petition for writ of mandamus.

      To obtain mandamus relief, a relator must show both that the trial court
clearly abused its discretion and that the relator has no adequate remedy by appeal.
In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Relator has not established that she is entitled to mandamus relief. See In re
Gulf Exploration, LLC, 289 S.W.3d 836, 842–43 (Tex. 2009) (orig. proceeding).

      We therefore deny relator’s petition for writ of mandamus and motion for
temporary relief.


                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Christopher.




                                         2